In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00105-CR



       TRISTAN BLAYDE FLOWERS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2017F00270




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       The appellant, Tristan Blayde Flowers, has submitted to his attorney a personal letter

requesting dismissal of his appeal in this matter. The letter was submitted to this Court as part of

a motion to dismiss filed by counsel, and we view the letter as the clearest possible expression of

Flowers’ desire to dismiss this appeal. As authorized by Rule 42.2 of the Texas Rules of Appellate

Procedure, we grant Flowers’ request. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss this appeal.




                                                  Ralph K. Burgess
                                                  Justice

Date Submitted:        August 13, 2018
Date Decided:          August 14, 2018

Do Not Publish




                                                 2